



Exhibit 10.25


SECOND AMENDMENT TO THE
SWIFT TRANSPORTATION COMPANY DEFERRED COMPENSATION PLAN


This amendment is made and entered into on the date indicated below by Swift
Transportation Company ("Employer").


RECITALS:


A.Employer maintains the Swift Transportation Company Deferred Compensation Plan
("Plan");
B.Employer has reserved the right to amend the Plan in whole or in part; and
C.Employer intends to amend the Plan.
THEREFORE, Employer hereby adopts this Amendment as follows:
1.Section 2.9 of the Plan is amended to read as follows:
"Disability" means a written determination by the Social Security Administration
that the Participant is totally disabled.
2.This Amendment is effective as of January 1, 2018.
3.Except as amended, all of the terms and conditions of the Plan shall remain in
full force and effect.
Dated:    October 26, 2018            Swift Transportation Company


By:      /s/ Cheryl Maccano         
Title:      Director of Benefits        





--------------------------------------------------------------------------------







AMENDMENT TO THE
CENTRAL REFRIGERATED SERVICE, INC.
DEFERRED COMPENSATION PLAN


This amendment is made and entered into on the date indicated below by Swift
Refrigerated Service, LLC (formerly Central Refrigerated Service, Inc.)
("Company").


RECITALS:


A.Employer maintains the Central Refrigerated Service, Inc. Deferred
Compensation Plan ("Plan");
B.Employer has reserved the right to amend the Plan in whole or in part; and
C.Employer intends to amend the Plan.
THEREFORE, Employer hereby adopts this Amendment as follows:
1.Section 1.8 of the Plan is amended to read as follows:
Disability means, as applied to any Participant, a written determination by the
Social Security Administration that the Participant is totally disabled. A
Participant show has suffered a Disability shall be Disabled within the meaning
of this Section
2.This Amendment is effective as of January 1, 2018.
3.Except as amended, all of the terms and conditions of the Plan shall remain in
full force and effect.
Dated:    October 26, 2018            Swift Refrigerated Service, LLC


By:      /s/ Cheryl Maccano         
Title:      Director of Benefits        





